Title: To Benjamin Franklin from [Gardoqui & Sons], 16 August 1777
From: Gardoqui & fils
To: Franklin, Benjamin


Honoured Sir
Bilbao the 16th Augt. 1777.
Our last salutations waitted on you the 9th. ultimo with a memorandum of goods shipt on the Schooner Neptune and also with advice of her, as well as of the Success’s departure hence, to which are sorry to say have had no repply: Butt as on the 13th. Instant appeared safe in our River loaden with Seal oyl and whale Fins to our address the Schoner Lively Capt. Nicholas Dupee in 27 days from New Buryport, we have the pleasure to informe you that by sundry letters from our freinds in that Quarter have had the satisfactory advice that boath Capts. Sinclair and Williamsome arrived safe at Boston after short and prosperous passages: and as most part of the Navall Stores went by them, suppose they just gott in Time to be of great service in that part of the World: butt must needs say that we greatly wonder at not haveing had a line from the Honourable Elbridge Gerry Esqur. as the whole went directted to him. The Inclosed for your good self came by Capt. Dupee to our Care and as suppose you’l be informed therein that the English Troops had evacuatted Brumswick with presipitation and that it was suspectted that Generall Howe had some thoughts of proceeding against some of the New England settlements with every thing else worthy your Notice, we Salutte you very Respectfully and Remmain Honour’d Sir your most affectionatte &c.
We also forward you herein one of the last News papers Received from America. At present, there is plenty of Vessells with us, what apitty that we have no further orders to ship off Navall stores, blanketting &c.
Benjamin Franklin Esqr.
 
Addressed: To / the Honble B: Franklin Esqr. / at / Paris
Endorsed: Correspondant at Bilbao 16 Aug. 77.
